Citation Nr: 1014140	
Decision Date: 04/14/10    Archive Date: 04/29/10

DOCKET NO.  08-13  862	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for arteriosclerotic 
heart disease (coronary artery disease (CAD)), including as 
secondary to the service connected diabetes mellitus, type 
II. 

2.  Entitlement to an increased rating in excess of 10% for 
anxiety disorder also claimed as posttraumatic stress 
disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A. Spector, Law Clerk



INTRODUCTION

The Veteran had active duty service with the United States 
Army from November 1966 until October 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2007, February 2008, and 
January 2009 rating decision by the St. Petersburg, Florida, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).

On October 13, 2009, in accordance with authority provided in 
38 U.S.C. § 1116, the Secretary of Veterans Affairs announced 
his decision to establish presumptions of service connection, 
based upon exposure to herbicides within the Republic of 
Vietnam during the Vietnam era, for three new conditions: 
ischemic heart disease, Parkinson's disease, and B cell 
leukemias.  As required by 38 U.S.C. § 1116, the Department 
of Veterans Affairs (VA) will issue regulations through 
notice and comment rule-making procedures to establish the 
new presumptions of service connection for those diseases.  
Those regulations will take effect on that date that a final 
rule is published in the Federal Register.  75 Fed. Reg. 
14391 (2010).  Until that time, VA does not have authority to 
establish service connection and award benefits based upon 
the planned new presumptions. On November 20, 2009, the 
Secretary of Veterans Affairs directed the Board to stay 
action on all claims for service connection that cannot be 
granted under current law but that potentially may be granted 
based on the planned new presumptions of service connection 
for ischemic heart disease, Parkinson's disease, and B cell 
leukemias based upon exposure to herbicides used in the 
Republic of Vietnam during the Vietnam era.  As this appeal 
contains a claim that may be affected by these new 
presumptions, the Board must stay action on this matter in 
accordance with the Secretary's stay.  Specifically, the 
issue of entitlement to service connection for 
arteriosclerotic heart disease (CAD) associated with diabetes 
mellitus, type II is subject to the stay and will not be 
decided at this time.  Once the planned final regulations are 
published, the adjudication of any case or claim that has 
been stayed will be resumed.

The issue of an increased rating in excess of 10% for anxiety 
disorder also claimed as PTSD is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  VA 
will notify the appellant if further action is required.


REMAND

A review of the record discloses that further development is 
necessary prior to the adjudication of the Veteran's claim 
for an increased rating in excess of 10% for anxiety disorder 
also claimed as PTSD.

The Veteran contends that his anxiety disorder is worse than 
the 10% evaluation assigned.  The Veteran was initially 
awarded service connection, effective May 30, 2007, for an 
anxiety disorder also claimed as PTSD in the February 2008 
rating decision.  He filed a timely notice of disagreement 
with the initial 0 percent rating in April 2008.  Following 
additional development, the RO awarded a new 10 percent 
rating for an anxiety disorder also claimed as PTSD in a 
January 2009 rating decision, effective May 30, 2007.  AB v. 
Brown, 6 Vet. App. 35, 38 (1993).

A review of the claims folder reveals that the Veteran was 
granted Social Security Disability Insurance benefits.  In 
April 2009, the Veteran indicated that he was receiving SSA 
benefits because of PTSD.  Golz v. Shinseki, No. 09-7039 
(Fed. Cir.) (Jan. 4, 2010).  However, the records regarding 
this grant of benefits have not been associated with the 
claims folder.  Because SSA records are potentially relevant 
to the Board's determination, VA is obliged to attempt to 
obtain and consider those records. 38 U.S.C.A. § 5103A(c)(3); 
38 C.F.R. § 3.159(c)(2); see also Voerth v. West, 13 Vet. 
App. 117, 121 (1999); Baker v. West, 11 Vet. App. 163, 169 
(1998) (when VA put on notice of SSA records prior to 
issuance of final decision, Board must seek to obtain 
records); Hayes v. Brown, 9 Vet. App. 67, 73-74 (1996); 
Murincsak v. Derwinski, 2 Vet. App. 363, 370 (1992) (VA has 
statutory duty to acquire both SSA decision and supporting 
medical records pertinent to claim); Diorio v. Nicholson, 20 
Vet. App. 193, 199-200 (2006); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002). This appeal must be remanded to 
obtain the Veteran's complete SSA record.

Additionally, the February 2008 VA examination is too remote 
in time to address the current severity of the Veteran's 
service-connected anxiety disorder also claimed as PTSD.  The 
apparent subsequent award of SSA benefits would also tend to 
suggest a potential increase in severity of this disorder.  
See also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) 
(holding that a Veteran was entitled to a new examination 
after a two year period between the last VA examination and 
the Veteran's contention that his disability had increased in 
severity) and Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) 
(an examination too remote for rating purposes cannot be 
considered "contemporaneous").  Therefore, the Board must 
remand this matter to afford the Veteran an opportunity to 
undergo a VA examination to assess the current nature, extent 
and severity of his anxiety disorder also claimed as PTSD.  
See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); 
VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43,186 (1995).

The Veteran must be advised of the importance of reporting to 
the scheduled VA examination and of the possible adverse 
consequences, to include denial of his claim, of failing to 
so report.  See 38 C.F.R. § 3.655 (2009).

Accordingly, the case is REMANDED for the following action:

1. Request, directly from the SSA, 
complete copies of any determination on a 
claim for disability benefits from that 
agency, together with the medical records 
that served as the basis for any such 
determination.  All attempts to fulfill 
this development should be documented in 
the claims file.  If the search for these 
records is negative, that should be noted 
and the Veteran must be informed in 
writing.

2. The Veteran should be afforded an 
appropriate VA examination.  The examiner 
should write a comprehensive report 
discussing the current severity of the 
Veteran's anxiety disorder also claimed 
as PTSD, with particularity to the 
criteria for the appropriate diagnostic 
codes.  The claims folder should be made 
available to the examiner for review in 
conjunction with the examination.  The 
examiner should note in the examination 
report that the claims folder and the 
remand have been reviewed.  The examiner 
should set forth the complete rationale 
for all opinions expressed and 
conclusions reached in a legible report.

3. Thereafter, the AMC should adjudicate 
the appeal.  If the benefit sought on 
appeal is not granted in full, the AMC 
should issue the Veteran and his 
representative a supplemental statement 
of the case and provide an appropriate 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate consideration, if otherwise in 
order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


